Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 1 of 33 PageID #: 1733




             United States District Court
             Eastern District of New York

                                20-CV-2196
                             (MATSUMOTO, D.J.)




                             ATARA WISDOM,

                                                         Petitioner,

                                 – against –



                     ADA PEREZ, SUPERINTENDENT,

                                                       Respondent.




                 REPLY MEMORANDUM OF LAW IN
                SUPPORT OF PETITION FOR WRIT OF
                        HABEAS CORPUS



                                               PAUL SKIP LAISURE
                                           Attorney for Petitioner
                                        111 John Street, 9th Floor
                                          New York, N.Y. 10038
                                                  (212) 693-0085

             TAMMY E. LINN
             Of Counsel
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 2 of 33 PageID #: 1734




                                               TABLE OF CONTENTS


INTRODUCTION .................................................................................................................... 1

POINT I

                    THE TOTALITY OF THE CIRCUMSTANCES, WHICH
                    THE APPELLATE DIVISION UNREASONABLY
                    FAILED TO CONSIDER, SHOW THAT PETITIONER
                    UNEQUIVOCALLY INVOKED HER RIGHT TO
                    REMAIN SILENT, AND ADMITTING HER
                    SUBSEQUENT CUSTODIAL STATEMENT WAS NOT
                    HARMLESS ERROR. ....................................................................................... 2

POINT II

                    THERE IS NO REASONABLE BASIS TO CONCLUDE
                    THAT RESTRICTING DEFENSE ACCESS TO A KEY
                    PROSECUTION     WITNESS  WAS        HARMLESS
                    BEYOND A REASONABLE DOUBT. .................................................... 16

POINT III

                    THE    UNWARRANTED      PRECLUSION                     OF
                    EVIDENCE OF WILSON’S MENTAL ILLNESS AND
                    SUBSTANCE ABUSE FUNDAMENTALLY IMPAIRED
                    PETITIONER’S CONSTITUTIONAL RIGHTS, AND
                    THE ERROR WAS NOT HARMLESS...................................................... 21

POINT IV

                    THE PEOPLE’S CONCLUSORY AND SPECULATIVE
                    RESPONSE FAILS TO SHOW THE DECEASED’S 911
                    CALL WAS ADMISSIBLE, AND THEIR POSITION
                    THAT THE CALL DISPROVED JUSTIFICATION
                    DEMONSTRATES                         THAT                ITS            ERRONEOUS
                    ADMISSION DEPRIVED PETITIONER OF A FAIR
                    TRIAL. ................................................................................................................ 28

CONCLUSION ........................................................................................................................ 31



                                                                     i
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 3 of 33 PageID #: 1735




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------x
ATARA WISDOM,                                                             :

                                 Petitioner,                             :

                -against-                                                :

ADA PEREZ, Superintendent, Bedford Hills                                 :
  Correctional Facility, Department of Corrections
  and Community Supervision,                                             :

                                  Respondent.                             :
--------------------------------------------------------------------------x

               REPLY MEMORANDUM OF LAW IN SUPPORT OF
                PETITION FOR A WRIT OF HABEAS CORPUS

        This memorandum of law is submitted in reply to the Affidavit and

Memorandum of Law in Opposition to Petition for a Writ of Habeas Corpus, filed by

the People of the State of New York (“the People”) on November 12, 2020.1


                                        INTRODUCTION

        Petitioner Atara Wisdom raised four claims: (1) in violation of her constitutional

right to remain silent, police continued to question her after she invoked that right, and

the People used her subsequent statement to undermine her credibility; (2) the People

and trial court restricted her attorney’s access to a prosecution witness, thereby violating

petitioner’s rights to due process, to present a defense, and to the effective assistance


1
  On November 20, 2020, petitioner’s deadline to submit a reply was extended from December 14,
2020, to January 13, 2021.


                                                    1
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 4 of 33 PageID #: 1736




of counsel; (3) she was deprived of the right to present a defense when precluded from

introducing medical records about the decedent’s background and from cross-

examining prosecution witnesses on the same topics; and (4) she was deprived of her

due process right to a fair trial by the patently erroneous admission of hearsay in the

decedent’s 911 call, which the People relied upon heavily to strengthen their

circumstantial case.

      No fair reading of the record and relevant legal precedent supports the People’s

defense of these errors.


I.    THE TOTALITY OF THE CIRCUMSTANCES, WHICH THE
      APPELLATE DIVISION UNREASONABLY FAILED TO CONSIDER,
      SHOW THAT PETITIONER UNEQUIVOCALLY INVOKED HER
      RIGHT TO REMAIN SILENT, AND ADMITTING HER SUBSEQUENT
      CUSTODIAL STATEMENT WAS NOT HARMLESS ERROR.
      A.     The State Courts Misapplied Supreme Court Law and Unreasonably
             Determined the Facts of Petitioner’s Case

      Petitioner contends that the state courts misapplied controlling Supreme Court

law, and the Appellate Division additionally made an unreasonable determination of the

facts of her case, with regard to the admission of a statement obtained after she invoked

her right to silence. Specifically, the hearing court wrongly believed that new Miranda

warnings were not required before the police resumed questioning petitioner, and the

Appellate Division unreasonably refused to consider her interrogator’s testimony that

supported petitioner’s claim. Defending these errors, the People incorrectly frame the

question in this case as whether petitioner validly invoked her right to remain silent “at


                                            2
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 5 of 33 PageID #: 1737




the time of the pause suggested by ADA Purce” (Opposition MOL at 11). The People’s

parroting of the Appellate Division’s conclusions, based on viewing the video interview

in isolation and rejecting the only defense-favorable testimony by the People’s fully-

credited hearing witness, also misapplies Supreme Court law.2

       The cases cited by the People are nothing like petitioner’s, but nevertheless

support her argument, rather than the People’s, by illustrating the need to consider the

totality of the circumstances when determining whether a defendant invoked the right

to silence. See Opposition MOL at 9-11. Their most recent case aptly distills the

principles that courts apply to the sometimes—but not here—thorny question of what

a defendant meant. For example, “[g]eneric statements such as ‘I have nothing to do

with anything else,’ or ‘I’m not going to talk about nothin’,’ . . . appear not to suffice

because they do not relate to a specific investigation, case, or offense.” United States v.

Coronado, 12-CR-83S, 2017 WL 2930573, at *17 [W.D.N.Y. July 10, 2017 [Scott,

U.S.M.J.]). In addition, when a person in custody continues to participate in the

interview, as defendant Coronado did by selectively answering questions including

about the crime, that will undermine passing remarks that could otherwise be seen as


2
  Though not at issue here since the Appellate Division reached the merits of this claim, the hearing
court did not “f[i]nd that defendant had not cut-off any further questioning at the end of her video-
recorded statement” (Opposition Aff. at 7). To the contrary, the court ruled that petitioner “wanted
to stop” but, over defense objection, also ruled that fresh Miranda warnings were “not required. Once
she’s informed, she’s been warned. She doesn’t have to be re-advised” (220). Defense counsel then
seemed to mistakenly believe that New York case law undermined his position. The Appellate
Division nevertheless reached the merits of petitioner’s claim, which was based on clearly established
Supreme Court law.


                                                  3
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 6 of 33 PageID #: 1738




invoking the right to silence. Id. No such generic statements or selective responses

occurred in this case.

       Similar ambiguities in the remaining cases provided by the People resulted in

rulings that the defendants did not invoke their right to silence. As in Coronado, the

defendant in Bradley v. Meachum “cannot be said to have invoked his fifth amendment

right . . . because, in the same breath, he denied any involvement,” and “‘changed his

story’ and provided an alibi, a clear indication of willingness to discuss his involvement.”

918 F.2d 338, 343 (2d Cir 1990). Several cases involved defendants who were uncertain

about wanting to speak to police, or who personally suggested they would do so later

and/or under certain conditions. See Burket v. Angelone, 208 F.3d 172, 200 (4th Cir 2000)

(defendant’s own words were equivocal—“I just don’t think that I should say

anything”—and he indicated he might be willing to talk after speaking to “somebody”

first); Williams v. Bradt, 10-CV-3910 (DLI), 2016 WL 1273228, at *3-4, 21 (E.D.N.Y.

Mar. 30, 2016 [Irizarry, U.S.D.J.]) (“Far from expressing a desire not to speak, Petitioner

communicated an absolute willingness to talk to the police as long as the right authority

figure was present” when he stated, “I’m not speaking unless the district attorney is

here”; he later reiterated that he wanted the district attorney present to “cut him a deal”);

People v. Horton, 46 A.D.3d 1225, 1226 (3d Dep’t 2007) (“I think I’ll wait” and “I think

I’ll wait a minute” suggested willingness to talk later); People v. Caruso, 34 A.D.3d 860,

863 (3d Dep’t 2006) (same for “not right now”).




                                             4
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 7 of 33 PageID #: 1739




      Here, petitioner did not immediately contradict her wish to stop speaking by

continuing to do so; her last remark on the video was a straightforward and

unambiguous “yeah” when asked if she wanted to “stop right now”; and she was not

the one who suggested she merely wanted a break. Moreover, the totality of the

circumstances demonstrate that petitioner made it crystal clear that evening that her

willingness to speaking about the incident had ended, again unlike the defendants in the

People’s case law. See Opposition MOL at 9-10 (citing United States v. Sherrod, 445 F.3d

980, 982 (7th Cir. 2006) (purported invocation could easily have been a taunt under the

circumstances, made before questioning began and as defendant indicated he might talk

if apprised of the allegations); Thomas v. Lamarque, 121 Fed. Appx. 220, 222 (9th Cir.

2005) (no invocation because, under the circumstances, defendant could have been

“merely mimicking” the interrogating detective by saying “we’re done” or agreeing that

their alibi discussion was complete)).

      It does not matter that “[t]he idea for ending the interview” belonged to A.D.A.

Purce or that he merely intended a temporary pause (Opposition MOL at 6-9). People

v. Wisdom, 164 A.D.3d 928, 929-30 (2d Dep’t 2018). The People do not explain why

this was relevant to whether petitioner subsequently made clear she wanted to stop, let

alone cite to any authority for the proposition that a valid invocation cannot be made

in response to an interrogator’s offer to stop.

      Moreover, there was no legal or factual basis for the Appellate Division to look

only at the video in determining whether petitioner invoked her right to silence , as the

                                            5
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 8 of 33 PageID #: 1740




People continue to do. The People’s hearing evidence consisted primarily of lead

detective Christopher Scandole’s testimony, which the hearing court credited in full.

Scandole described his involvement in investigating this case, his apprehension of

petitioner at around 9:45 a.m., and his lengthy initial interrogation of her beginning

around 11:00 a.m. after he administered her Miranda warnings. He spoke to her for two

to three hours, obtained an oral statement that he recounted in detail at the hearing, and

drafted a written version that was admitted into evidence at the hearing. Scandole was

present for Purce’s interview (210), and testified that he did not leave the precinct until

“sometime later” that evening. He acknowledged that he questioned petitioner the

following morning without re-reading her Miranda rights, instead simply reminding her

that she had waived them. Critically, as set forth in detail in the main petition (and state

court briefs), Scandole was asked repeatedly by defense counsel whether petitioner ever

said, “I don’t want to talk anymore,” and Scandole consistently agreed that this was

true, at one point expressly stating, “She said I don’t want to talk about it anymore”

(214-16).

       Like the Appellate Division did, the People unreasonably fixate on a moment

captured on video, refusing to accept the portion of Scandole’s testimony that supports

petitioner’s Fifth Amendment claim even though it acknowledges that the totality of

the circumstances must be considered (Opposition MOL at 6-11). First, it makes no

sense that, even though Purce clearly intended to pick up where they left off, the parties

simply sat in silence until each eventually went their own way without Purce or Scandole

                                             6
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 9 of 33 PageID #: 1741




ever asking petitioner if she was ready to resume the interview. Scandole’s testimony

compels the far more logical conclusion that petitioner was asked to continue and said

she “didn’t want to talk about it anymore.”

      The Appellate Division grossly mischaracterized Scandole’s testimony and,

therefore, inappropriately rejected petitioner’s position as “speculation and conjecture

that reads into the record information that simply is not present.” Wisdom, 164 A.D.3d

at 930; see Opposition MOL 6 n.15, 11. Defense counsel did not limit his question to

whether petitioner “did not want to talk anymore during the prior evening’s videotaped

interview,” and Scandole did not merely answer that counsel was “Right” and “Correct”

about that. Wisdom, 164 A.D.3d at 930 (emphasis added). Counsel asked about the

evening in general, and Scandole, who was with Purce, never suggested, despite multiple

opportunities, that the only time petitioner indicated she wanted to stop talking was

when Purce offered. In other words, there was nothing in the way counsel or Scandole

framed the issue to suggest that they were only discussing what happened on video

rather than interactions that occurred afterward. There also was no basis for rejecting,

Scandole’s testimony on this subject while crediting everything else he said about the

many hours he spent with petitioner that day.

      B.     Admitting Petitioner’s Statement Was Not Harmless in This Weak Case

      While acknowledging that justification was the only question for the jury, the

People fail to appreciate that Wisdom’s credibility was central to that question, and they

are incorrect in arguing that her improperly admitted statement had no “substantial and


                                            7
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 10 of 33 PageID #: 1742




injurious effect” on the jury’s view of her account (Opposition MOL at 12-17). The

People’s only direct evidence in this case consisted of petitioner’s emotional written and

video-recorded statements describing the attempted rape, and the circumstantial

evidence was consistent with innocence.3

       First, petitioner’s statement was corroborated by Matthew Shepard’s testimony

about her prompt outcry, facial swelling, and upset demeanor. The record still does not

support the People’s insistence that the outcry occurred hours after Shepard picked up

petitioner, essentially making it too belated to be credible (Opposition MOL at 14).

Shepard lived less than a mile from Wilson’s apartment. 4 It could not have taken more

than a few minutes, before dawn, to drive to Shepard’s home where the outcry occurred,

and there was no evidence as to how soon her outcry came after they arrived.

       In any event, even a few hours is well within the parameters of “prompt” outcry

in New York prosecutions. E.g., People v. Rosario, 17 N.Y.3d 501, 513, 515 (2011) (weeks

after abuse started deemed prompt, noting other examples include morning after sexual

assault and within 12 hours). Through such prosecutions, the People undoubtedly are




3
  Notably, the People needed the jury to credit petitioner’s admission to stabbing Wilson because
there would otherwise have been insufficient proof of identity.
4
  Shepard lived on Cedar Street in Brooklyn and Wilson’s apartment was at 832 Bushwick Avenue
(Victoria Wilson: 67; Shepard: 344). Petitioner respectfully requests judicial notice of this distance,
which is based on a Google Maps calculation. See Carreiro v. Colbert, 45 Misc.3d 1221(A), *1 (Sup. Ct.,
Tompkins Cty. 2014) (taking judicial notice of distance between two residences based on Google Maps
while noting, “[c]ourts commonly use internet mapping tools to take judicial notice of distance and
geography”) (citations omitted).


                                                  8
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 11 of 33 PageID #: 1743




familiar with the trauma associated with sexual assault and the myriad reasons victims

hesitate to disclose what happened, including shame, expectation of blame, and fear.

E.g., People v. Hatcher, 130 A.D.3d 648, 648 (2d Dep’t 2015) (court properly admitted

testimony “from the People’s expert as to why victims of sexual abuse or rape may

delay in reporting the crime”); see Cameron Kimble, Sexual Assault Remains Dramatically

Underreported, Brennan Center for Justice (Oct. 4, 2018), www.brennancenter.org/our-

work/analysis-opinion/sexual-assault-remains-dramatically-underreported (“nearly 80

percent of rapes and sexual assaults go unreported”; survivors suffer “fear of

revictimization [or retaliation], distortion of allegations, and generally not being

believed,” as well as shame and self-blame “because in our culture we tend to blame

victims in general”).

      Second, even assuming Wilson’s 911 call was admissible (but see Point IV, post,

and in Petition), it did not “disprove[]” justification (Opposition MOL at 13-14).

Petitioner stated that Wilson attacked her and that was when she stabbed him. The 911

recording does not contradict her and reveals only that the two may have had some sort

of argument before the incident occurred. Wilson evidently did not genuinely want

police assistance, since he made no attempt to call again after his 911 call abruptly

ended. Notably, he described no threats or violence, there were no sounds of a struggle

before he hung up, and the People have never suggested that petitioner could have

snatched the phone away from an inebriated man larger and older than her. Indeed,

the People do not contend that Wilson called 911 as or after petitioner stabbed him,

                                          9
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 12 of 33 PageID #: 1744




and argued to the jury that “the call was not about a stabbing” (Opposition Aff. at 23

(citing 449-51)).

       Instead, the People used the call as proof that petitioner was acting “crazy” but

it is completely unclear what Wilson meant by this vague allegation, or even what the

People meant since they conceded the stabbing had not yet occurred. And, there was

good reason to question Wilson’s reliability without any corroborating background

noise or detail about what petitioner was supposedly doing.5 The People conveniently

ignore the toxicology report that indisputably established Wilson was “under the

influence of intoxicants” (Opposition MOL at 13 n.17): he had a .20 percent blood

alcohol content and was possibly high on cocaine. Accordingly, it is impossible to use

Wilson’s statement, made hours before the stabbing apparently occurred, to somehow

show that Wilson did not attack petitioner as she described.

       Nor did the call establish motive (Opposition MOL at 13-14). The People

speculated that petitioner was so angry about Wilson saying he wanted her out of his

apartment that she killed him. But she had already decided to leave his apartment after

previous unwanted sexual contact and his verbal abuse days earlier when she told him,

yet again, she did not want to have sex with him. Phone records corroborated that



5
  Petitioner maintains that the People’s case was weak even if this Court rejects her claims in Points
III and IV regarding the preclusion of Wilson’s mental health background and admission of the 911
call. Of course, if this Court agrees that Wilson’s background should have been before the jury, that
would have further weakened the reliability of his statements, and excising the 911 call would have
removed the only motive the People could posit.


                                                 10
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 13 of 33 PageID #: 1745




Wilson then called her incessantly, 25 times in two days.6 She returned only because

she needed her clothing for a scheduled job interview the following morning, and stayed

the night only because it was nearby and Wilson was being “nice.” The People’s theory

that petitioner killed Wilson because she was desperate to live with him makes no sense

because that act made it impossible for her to stay anyway. The People also made

inconsistent and equally speculative arguments that petitioner lived with Wilson by

choice rather than a friend or sister.

       Third, the physical evidence did not contradict petitioner (Opposition MOL at

14-15). The People misrepresent and cherry-pick her statement to claim that the

location and number of wounds were inconsistent with her account. Petitioner did not

say Wilson was “moving around” during the stabbing. Rather, she described them as

essentially at a standstill: Wilson bent her over and hit her back as she faced the floor;

she eventually struggled upright but could not push him away; and she stabbed Wilson

as he continued to hold her. So, while she thought she “must have” stabbed Wilson’s

legs, the People ignore both her uncertainty and the fact that her description of stabbing

Wilson after she was upright, as he would not let go, was consistent with his wounds

and lack of defensive wounds. In addition to misrepresenting petitioner’s description




6
  It is hardly fair to characterize this period as petitioner “remain[ing] in contact with the man via
phone” (Opposition Aff. at 4).


                                                 11
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 14 of 33 PageID #: 1746




of what happened, the People overlook Wilson’s intoxication, which could explain why

he did not immediately react to such serious injuries.

      As for the state of the apartment and Wilson’s nudity, the People accuse

petitioner of staging the scene “to conform to her story of an attempted rape.” If that

were true, petitioner would have given a story that matched the scene she supposedly

created. Yet she told police that Wilson was fully clothed when he attacked her, and

made no attempt to explain the disarray in a way that would somehow corroborate an

attempted rape. That Wilson caused the blood and fecal smears is the most logical

inference based on the medical examiner’s testimony. She agreed that serious injuries

can cause someone to defecate, and it makes perfect sense that Wilson would have

instinctively removed his own, soiled clothing, given the medical examiner’s equivocal

testimony about the effect of Wilson’s wounds on his mobility. Petitioner does not

contend that Wilson was trying to clean the scene, just himself and possibly without

realizing how seriously injured he was due to his intoxication.

      Mere consciousness of guilt evidence should not tip the scales in the People’s

favor with respect to harmless error, especially under the circumstances here. The

People   accuse    petitioner—a    young,    25-year-old   impoverished   woman—of

“minimiz[ing] her flight” by citing fear of not being believed as a reason why an

innocent person might flee, when she was, in fact, not believed.          She had no

contemporaneous injuries that would have proven a sexual assault took place, or which

would have required medical attention, which the People seem to imply was more proof

                                            12
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 15 of 33 PageID #: 1747




she lied. But, again, Shepard corroborated that he saw swelling on her face. He also

described her as appearing upset, continuing to ask her what was wrong, and the People

largely ignore petitioner’s distraught demeanor during the video-recorded interview. It

is hard to reconcile that with the People’s portrayal of her, especially to the jury, as

someone so callous and cold-hearted that she decided to kill Wilson merely because he

did not want her to live with him anymore. The People also conveniently ignore

Shepard’s testimony that petitioner wanted him to go check on Wilson with her but

Shepard declined.

      Finally, there could not logically be both “overwhelming” proof of petitioner’s

guilt and a reasonable view of the evidence that supported her justification claim. Under

state law, as the People recognize, she simply would not have received the justification

jury charge if it her statements were “patently false” (Opposition MOL at 12-17, 19).

      C.     The People Used the Improperly Admitted Statement to Significantly
             Damage Petitioner’s Credibility

      Contrary to the People’s suggestion, the second-day statement was not

cumulative, and played a central role in the prosecution here (Opposition MOL at 17-

19). Absent the suppression error, the People may well have made similar (speculative)

arguments that petitioner “conceal[ed] her crime”—despite her admission to Shepard

immediately following the incident and his testimony that she wanted to go check on

Wilson—and that she had lived with Wilson by choice instead of with a friend or her

sister. But it was far more damaging to use petitioner’s own words to undermine her



                                           13
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 16 of 33 PageID #: 1748




credibility when the main question for the jury was whether to believe her account of

an unwitnessed incident.

       In addition to using her sole inconsistency, about where she went after the

stabbing, the People introduced extrinsic evidence—both documentary and

testimonial—to impeach petitioner’s denial of using Wilson’s benefits card. Although

unsuccessful on those grounds, the prosecutor argued that the benefits evidence

“show[ed] it wasn’t as innocuous, painting the picture in the statements -- her

statements are she is . . . so afraid she has to defend herself, and in the meantime then

she takes his keys, she takes his phone, his EBT card, then the EBT card is actually

used, whether she gave it to someone else to use or whether she took it and used it

herself. That’s the argument” (49-50). Petitioner’s guilt of the uncharged theft was the

only reasonable inference for the jury, as the trial court recognized (40-41), and it made

her look like a thief and a liar. Indeed, the trial prosecutor’s opening statement explicitly

made the connection for the jury that the benefits evidence proved petitioner lied to

police about not using Wilson’s card (JS. 309).

       The People made only a passing remark that it was not accusing petitioner of the

theft, in the midst of describing her as a prostitute who killed Wilson essentially because

she no longer wanted to hold up her part of their purported “arrangement” that she

would provide sex instead of rent money and he, in turn, kicked her out. Given the




                                             14
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 17 of 33 PageID #: 1749




extremely derogatory summation, 7 it is unpersuasive that the jury would have given any

weight to the People’s fleeting acknowledgment that it could not prove petitioner used

Wilson’s benefit card.

       Exacerbating the problem, the court failed to keep its promise to instruct the

jury that the benefits evidence in particular had “no bearing on [petitioner’s] guilt or

innocence” (41). It merely said that this, along with her taking Wilson’s property in

general, were “not offered to show a propensity on the part of the defendant to commit

the crime in question,” but to “complete the narrative” (65). Thereafter, the court

denied defense counsel’s numerous requests for additional curative instructions when

the fraud investigator compared the cards’ activity and testified that Wilson’s card could

be used to obtain cash. And its final charge was worse than its first: not only did it leave

the jury free to conclude that petitioner in fact stole Wilson’s benefits, but it

affirmatively invited the jury to consider this in ways that actually went to guilt or

innocence. The court curtly instructed the jury not to consider that petitioner took

Wilson’s phone, wallet, and keys as proof of a propensity or predisposition to commit

the charged murder. But by instructing the jury that it could consider this evidence to

“complete the narrative of what happened on the night of the incident” (495-96;

emphasis added), without ever explaining what that meant, the jury could consider

7
    The Appellate Division held that petitioner’s summation misconduct claim was “partially
unpreserved,” and that “to the extent that the prosecutor exceeded the bounds of permissible
rhetorical comment or made other improper remarks during summation,” the remarks did not deprive
petitioner of a fair trial and were harmless. Wisdom, 164 A.D.3d at 931.


                                              15
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 18 of 33 PageID #: 1750




petitioner’s admitted theft and the implicitly proven theft exactly how the prosecutor

intended—as proof that petitioner lied to police and as consciousness of guilt.

       Accordingly, the Miranda error warrants habeas relief.


II.    THERE IS NO REASONABLE BASIS TO CONCLUDE THAT
       RESTRICTING DEFENSE ACCESS TO A KEY PROSECUTION
       WITNESS WAS HARMLESS BEYOND A REASONABLE DOUBT.

       Since the People demand deference to the Appellate Division’s decision that it

was “error” for the trial court to rule that the prosecutor could insist on being present

if defense counsel interviewed Shepard, who was willing to speak to counsel but was

detained as a material witness, the People cannot also complain that counsel was not

actually denied access (Opposition MOL at 20). Wisdom, 164 A.D.3d at 931. To the

extent the People suggest it was merely an “improper condition” that did not interfere

with petitioner’s constitutional rights, the People fail to address the fact that the Court

of Appeals, applying Supreme Court law, has already recognized that the type of

restriction in this case interferes with the rights to effective assistance of counsel and to

present a defense (Petition at 55-56). Int’l Bus. Machines Corp. v. Edelstein (“IDM”), 526

F.2d 37, 42-44 (2d Cir. 1975); see Hickman v. Taylor, 329 U.S. 495, 510-11 (1947)).

       The People’s lack of prejudice argument is threefold: (1) counsel’s cross-

examination of Shepard was “quite thorough,” making it speculative to suggest counsel

could have uncovered additional exculpatory information had he been permitted a

private interview; (2) counsel could have spoken to Shepard previously; and (3) counsel



                                             16
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 19 of 33 PageID #: 1751




was satisfied with Shepard’s testimony (Opposition MOL at 21-23). These arguments

are belied by the record and the People’s own caselaw.

        True, counsel’s cross-examination was vigorous—in making every effort to

impeach Shepard’s credibility and memory, including by asking whether he was sleep-

deprived and “bad fucked up” when he picked up petitioner. It would have been

completely illogical for counsel to aggressively attack Shepard’s reliability had he known

Shepard would corroborate petitioner.                 Counsel’s questioning about the outcry,

however, was cursory. That counsel ended cross-examination so quickly following the

surprise outcry testimony demonstrates his reluctance to delve deeper in front of the

jury, as does the fact that it was the judge who actually solicited more detail about the

outcry.

        Shepard’s unexpected testimony clearly distinguishes petitioner’s case from those

cited by the People.         In Kines v. Butterworth, the witnesses did not want to speak to

counsel after the prosecutor followed the court’s order to instruct them that, contrary

to a police trooper’s instruction, they could do so if they wished. Accordingly, the First

Circuit concluded there was no actual denial of access. 8 Moreover, the defendant did

not “claim[] surprise at the testimony”; the defense also called numerous witnesses with



8
  Similarly, in United States v. White, 454 F.2d 435, 438-39 (7th Cir. 1971), the prosecution told witnesses
they had no obligation to speak to defense counsel, but did not instruct them to refuse an interview.
In Salemme v. Ristaino, 587 F.2d 81, 87-88 (1st Cir. 1978), a case involving organized crime, safety
concerns made it reasonable to restrict access while witnesses were in protective custody and the
prosecution “cooperated fully” to provide access before they testified.


                                                    17
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 20 of 33 PageID #: 1752




a different version of events. 669 F.2d 6 (1st Cir. 1981). Likewise, in United States v.

Kemp, there was “no showing” that the witness “testified untruthfully, or at variance

with her prior statements to either defense counsel or the government.” 379 F. Supp.

2d 690, 693 (E.D. Pa. 2005), aff’d, 500 F.3d 257 (3d Cir. 2007) (emphasis added). See

also Salemme, 587 F.2d at 87-88 (defendant “does not particularize in what fashion he

was prejudiced”).

       Regarding the possibility of additional exculpatory information, counsel would

have been able to explore whether petitioner had also disclosed the attempted rape

before arriving at Shepard’s home, her demeanor, whether she provided any details

about how Wilson attacked her, and who knows what else. The People are correct that

this is speculative but that is exactly the point; petitioners was entitled to have her

attorney investigate whatever issues he wanted with Shepard in advance; it is unfair to

expect him to have done so in front of the jury risking that Shepard would strengthen

the People’s case.    IBM, 526 F.2d at 42-43 (“legitimate need for confidentiality”

“insur[es] the presentation of the best possible case at trial”); Gregory v. United States,

369 F.2d 185, 189 (D.C. Cir. 1966) (“The defense could not know what the eye

witnesses to the events in suit were to testify to or how firm they were in their testimony

unless defense counsel was provided a fair opportunity for interview.”).

       The People unreasonably dispute that Shepard could have felt intimidated by a

government official standing guard during any interview that took place with defense

counsel, when the People already needed a material witness order to get Shepard to

                                            18
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 21 of 33 PageID #: 1753




cooperate. To the contrary, being compelled to testify could easily have sent the

message to Shepard that there would be additional consequences if he refused to

continue supporting the People’s case, making it all the more important for counsel to

have access to Shepard in advance. It is equally unreasonable to speculate that counsel

could have spoken to Shepard previously, based on the assumption that Shepard’s

criminal history and long-ago physical attraction to petitioner might have made him

more willing to speak to the defense before trial. Shepard and petitioner barely knew

each other and never spoke again after the night of the incident. Cf. Kemp, 379 F. Supp.

2d at 712-13 (defendant had intimate relationship with witness at issue, and his attorney

had in fact interviewed her by telephone prior to trial). Notably, the record suggests

that petitioner did not have Shepard’s phone number as the People assert—his number

was in Wilson’s phone.

      Finally, it is irrelevant that counsel described Shepard as a good witness for the

defense (Opposition MOL at 21-22), a true statement in light of the outcry testimony.

That does not change the fact that the court helped the prosecutor obstruct a legitimate

means of defense preparation that could have resulted in additional exculpatory

testimony and certainly would have changed counsel’s approach to cross-examination.

Counsel also could not have foreseen, when he made that remark, how the prosecutor

and the court would unfairly weaken the impact of Shepard’s testimony in summation.

      The parties’ summations exacerbated the prejudice of the ruling and further

illustrated that it was not harmless beyond a reasonable doubt. The People conveniently

                                           19
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 22 of 33 PageID #: 1754




do not address the fact that the court sustained objections to defense counsel’s accurate

description of Shepard’s testimony, and then overruled defense objections to the

prosecutor’s unfounded argument that the outcry was “hours later,” as well as the

inflammatory rhetoric that the outcry was an implicit threat to stab Shepard if he made

any sexual advances (see Petition at 58-59). See Jackson v. Conway, 763 F.3d 115, 141-42

(2d Cir. 2014) (“we are convinced that [defendant’s improperly admitted] statement

influenced the jury because of the way the prosecutor mischaracterized that statement

in her closing argument,” and “[t]he degree to which the prosecutor found it necessary

to mischaracterize the latter portion of [defendant’s] statement is indicative of its

centrality to the State’s case”).

       For all the reasons explained in the main petition and Point I, ante, only

speculation about circumstantial evidence could support the verdict.            Preventing

petitioner from adequately preparing to challenge the People’s key witness caused her,

at a minimum, to unknowingly undermine defense-favorable evidence that went directly

to her justification claim, even setting aside that she may have discovered additional

helpful evidence. It was completely unreasonable for the Appellate Division to either

refuse to apply the proper standard for constitutional error, or, if it did, to decide there

was no “reasonable possibility [the error] might have contributed” to the verdict. People

v. Crimmins, 36 N.Y.2d 230, 237 (1975).

       In short, the materiality and impact of the error warrants habeas relief.




                                            20
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 23 of 33 PageID #: 1755




III.   THE UNWARRANTED PRECLUSION OF EVIDENCE OF WILSON’S
       MENTAL ILLNESS AND SUBSTANCE ABUSE FUNDAMENTALLY
       IMPAIRED PETITIONER’S CONSTITUTIONAL RIGHTS, AND THE
       ERROR WAS NOT HARMLESS.

       As an initial matter, petitioner does not complain about an ordinary error of state

evidentiary law (see Opposition MOL at 24, 27-36). Petitioner argues that the court

misunderstood Wilson’s medical records to conclude he had no history of psychosis,

and then issued several rulings that separately and cumulatively violated petitioner’s

rights to a fair trial, to present a defense, and confrontation by: precluding her from

“explor[ing], through Wilson’s medical records, doctor, or an expert, whether Wilson’s

Seroquel noncompliance and extreme intoxication increased the likelihood of

experiencing hallucinations and/or acting aggressively”; refusing to at least “conduct an

in camera interview of Wilson’s doctor to ascertain the purpose of the Seroquel

prescription”; and restricting cross-examination         “about    Wilson’s    psychiatric

prescription and substance abuse” (Petition at 57-67).

       Standing alone, refusing to grant counsel’s request for in camera questioning of

Wilson’s doctor to determine the Seroquel prescription’s purpose, clearly appropriate

under New York law (id. at 63-65), required reversal. Much like the Shepard ruling, it

fundamentally obstructed petitioner’s ability to challenge the People’s case and present

her defense. If Seroquel was prescribed to treat Wilson’s violent hallucinations and

hearing voices, this would have gutted the basis for the court’s rulings restricting

defense use of Wilson’s background. It could not possibly be said that counsel would



                                           21
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 24 of 33 PageID #: 1756




be calling for speculation, as the court mistakenly believed, by revealing information

supporting petitioner’s claim that Wilson was the violent aggressor from Wilson’s own

doctor to the jury; and counsel would have had an even stronger argument for exploring

through either Wilson’s doctor or an expert how alcohol and drug use would likely

affect him in light of his mental illness and Seroquel noncompliance.

       Without addressing the in camera interview request other than to mischaracterize

the record,9 the People argue that the court properly precluded Wilson’s records, related

expert testimony, and cross-examination about his mental illness and substance abuse,

for several reasons. They first contend that it would have invited unfair speculation

because there was “no evidence [he] was hallucinating,” “psychotic,” “irrational,” or

exhibited a “loss of mental control” “when he allegedly attempted to rape defendant”

(Opposition MOL at 31). Rape would obviously not be a rational and controlled

response to a woman saying no to sex, and there was additional evidence that Wilson

may have been having a psychotic episode. Angrily pacing back and forth, violently

preventing petitioner from leaving his apartment, and engaging in “vulgar and abusive”

name-calling (id.), all out of the blue, is not normal behavior. The 911 call was just as



9
  The People incorrectly imply that counsel wanted the court to conduct an in camera interview of his
proposed expert, “Dr. Siegel” (Opposition MOL at 26 (citing 60-61)). The preceding discussion
makes clear that counsel wanted to subpoena Wilson’s treating physician to ask why Seroquel was
prescribed, because the court was disagreeing with the contents of Wilson’s records and relying on its
own assumption that Seroquel must have been prescribed for depression. If counsel could not call
Wilson’s doctor, he wished to present his own expert to discuss psychosis and Seroquel more generally
(54-57).


                                                 22
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 25 of 33 PageID #: 1757




indicative of a hallucination as the truth of its contents given the silence in the

background and lack of corroboration that a “crazy” woman was doing anything at all.

And, had counsel been permitted to determine the Seroquel prescription’s purpose and

the effect of noncompliance, especially combined with substance abuse, the toxicology

report could have further suggested Wilson was having a psychotic episode.

      The People’s authority for precluding medical records is completely inapposite.

Those cases involved records that were either remote and contained no evidence of

hallucinations, or were about a witness whose behavior at the time of the crime was not

in dispute (id. at 31-32) (citing People v. Washington, 221 A.D.2d 391 (2d Dep’t 1995);

People v. Smith, 192 A.D.2d 806 (3d Dep’t 1993); People v. Graham, 117 A.D.2d 832 (3d

Dep’t 1986)).     Here, Wilson’s records were recent, did contain evidence of

hallucinations, and his behavior was in dispute.

      Next, the People argue that, unless petitioner knew Seroquel noncompliance

could make Wilson violent, it was “not probative of the reasonableness of [her]

supposed fear” (id. at 32-34). But this confuses prior violent acts with objective medical

evidence tending to show the victim may have been acting “crazy”—a view the New

York Court of Appeals rejected decades ago when it unanimously endorsed the

following reasoning for allowing proof of a victim’s drug use unknown to the

defendant:

             we see no legal barrier to . . . evidence of contemporaneous
             drug usage to support a justification defense where a
             defendant, though ignorant of drug use, reports crazed

                                           23
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 26 of 33 PageID #: 1758




              behavior consistent with such evidence. The report of the
              victim’s physical condition at the time of death bears little
              resemblance to the character or reputation evidence at issue
              in People v. Miller, 39 N.Y.2d 543, 384 N.Y.S.2d 741, 349
              N.E.2d 841 [1976] and its progeny, and is far more
              scientifically reliable as a basis for gauging the victim’s
              behavior at the time of the incident.

People v. Chevalier, 20 A.D.2d 114, 116-18 (1st Dep’t 1996), aff’d. 89 N.Y.2d. 1050, 1053

(1997). Here, too, evidence that Wilson required psychiatric medication to control

violent hallucinations and hearing voices, and was not taking that medication, was

consistent with petitioner’s description of his suddenly violent behavior while saying

“crazy shit.” Thus, it provided a scientifically reliable basis for gauging his behavior,

which was relevant to whether he tried to rape petitioner, regardless of what she knew

about Seroquel.

       Despite the People’s claim that the reasonableness of petitioner’s fear was never

at issue (Opposition MOL at 34), petitioner’s entire defense was that she reasonably

feared rape, and the reasonableness of her belief was an element the People had to

disprove. To that end, the prosecutor conceded Wilson tried to have sex with petitioner

but insisted that it did not mean he tried to rape her (452, 468, 473). The People seem

to believe, as the trial prosecutor argued to the jury, that their position that petitioner

was lying about the attempted rape meant the jury did not have to even consider

whether it was reasonable for her to fear Wilson. This is simply not true. The court

determined that petitioner’s statements interposed justification, and the People




                                            24
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 27 of 33 PageID #: 1759




therefore had the burden to disprove it beyond a reasonable doubt, which requires more

than merely calling petitioner a liar.

       Another puzzling argument is that petitioner failed to make an adequate record

that Seroquel treated a condition that made Wilson potentially violent (id. at 34-35). In

fact, defense counsel discussed the records in detail when seeking to use them, saying:

“Wilson noted hallucinations, to harm himself or others,” and reported hearing

“voices”; was “diagnosed with major depressive disorder with psychotic features”; and

was prescribed “Prozac for his depression,” Benadryl for allergies and sleeplessness,

and Seroquel, “which is an antipsychotic.” Accordingly, counsel wanted to introduce

the records and to call Wilson’s treating physician to ask whether Seroquel was

prescribed to “control [his] hallucinations,” about the effect of noncompliance as

shown by the toxicology report, and whether “alcohol abuse exacerbate[d] the

hallucinations” (53-57). Since the court denied counsel’s request for an in camera

interview with Wilson’s doctor to determine whether Seroquel was for psychosis, which

the People do not address, it is difficult to see what more counsel could have possibly

said to explain why this evidence was relevant.

       Notably, the trial record demonstrates that the People agreed with counsel’s

representations of Wilson’s records, which they provided. The prosecutor chimed in

at times to clarify a detail, including that Wilson suffered hallucinations of harming

himself or others, as opposed to himself and others (54). The People even acknowledge

he had a diagnosis of psychosis in addition to depression, and yet they disingenuously

                                           25
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 28 of 33 PageID #: 1760




suggest (as they did on direct appeal) that the court correctly substituted its own

judgment for that of a medical professional and determined that Wilson was being

treated only for depression (Opposition MOL at 26 n.27, 33-35). Knowing full well

that defense counsel was right about their contents, the People ask this Court to ignore

the records, submitted with the petition and on direct appeal, because they were not

made a trial court exhibit. Even if the medical records are not considered, the parties’

discussion about them is sufficient to show that the trial court’s rulings were based on

mistaken factual assumptions.

      Moreover, any procedural oversight should not shield the records from this

Court. Petitioner could potentially spend the rest of her life wrongfully in prison for

this conviction, and the People make no claim that the records petitioner provided to

the Appellate Division or this Court are not a true copy of what the trial court reviewed.

The general rule against consideration by a habeas court of evidence outside the state

record is inapplicable here because petitioner is not providing anything new. The trial

court reviewed Wilson’s records and the Appellate Division had full access to them

with no application by the People to strike them from the appellate record as being

different from what the lower court reviewed. Cf. Jackson, 763 F.3d at 182-83, 185-86

(“Limiting § 2254(d)(1) review to state-court record” because that provision “focuses

on what a state court knew and did”).

      This Court should also consider whether Wilson’s records were admissible to

assess his credibility during the call, which the People put in issue by arguing that his

                                           26
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 29 of 33 PageID #: 1761




statement to 911 was truthful and proved petitioner was the one who became violent. 10

The People contend that none of Wilson’s documented mental illness symptoms were

probative of his statement’s truthfulness (Petition at 35-36), but ignore federal and state

precedent that a history of hallucinations and hearing voices is probative of credibility,

and that barring psychiatric history of a key prosecution witness violates the right to

present a defense (see Petition at 65-67 (providing cases)). See also People v. Rensing, 14

N.Y.2d 210 (1964) (newly discovered evidence of testifying codefendant’s psychiatric

history, which included hallucinations, might have impacted jury’s assessment of his

testimony).

        Finally, contrary to the People’s arguments (Opposition MOL at 36-37), it was

extremely relevant to know whether Wilson “became aggressive if he drank” in light of

the toxicology report showing his blood alcohol content was .20 percent (147). This

went both to the likelihood of petitioner’s version of events and reasonableness of her

fear. Fuentes v. T. Griffin, 829 F.3d. 233, 252-53 (2d Cir. 2016) (granting habeas relief

when People failed to turn over psychiatric records which “would have revealed a

disorder that both provided a basis for questioning [the complainant’s] credibility and

provided further support for [defendant’s] version of the events”). Thus, it was not



10
   Although the Appellate Division could have relied on a procedural default to deny this portion of
petitioner’s claim (see Opposition MOL at 35), it did not. See Jones v. Vacco, 126 F.3d 408, 415 (2d Cir.
1997) (“we may not assume that the state court’s decision rested on a procedural default without an
explicit statement to that effect”).




                                                  27
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 30 of 33 PageID #: 1762




improper (or “vague”) to ask Wilson’s sister if she knew about his history of alcohol

abuse, or to seek to use Wilson’s records to rebut Shakeema Fortune, who claimed she

had known Wilson for 12 to 13 years, they were “like brother and sister” who saw each

other regularly, and she never saw him drunk or “stoned.” As counsel argued, “people

who know him well and see him regularly would know that he drinks a lot,” as the

records illustrated (Victoria Wilson: 74-75; Fortune: 133, 141-45; Colloquy: 146-48).

      Wilson’s failure to take Seroquel was not “alleged” (Opposition MOL at 35), but

proven by the toxicology report, and restricting petitioner’s right to present a defense

by not letting her establish the importance of this fact was not harmless beyond a

reasonable doubt (id. at 37). While the jury knew Wilson was drunk and used cocaine

somewhat recently before death, that is not the same as the possibility he was having

violent hallucinations and hearing voices that night. Had petitioner been permitted to

explore and establish this, it would have supported her account and seriously undercut

the People’s trial arguments that Wilson’s 911 call disproved justification.


IV.   THE PEOPLE’S CONCLUSORY AND SPECULATIVE RESPONSE FAILS
      TO SHOW THE DECEASED’S 911 CALL WAS ADMISSIBLE, AND
      THEIR POSITION THAT THE CALL DISPROVED JUSTIFICATION
      DEMONSTRATES THAT ITS ERRONEOUS ADMISSION DEPRIVED
      PETITIONER OF A FAIR TRIAL.

      The People summarily conclude that Wilson’s call must have been

contemporaneous, as required by the present sense impression hearsay exception,

simply because Wilson used a present tense verb—that a woman is “acting all crazy”—



                                           28
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 31 of 33 PageID #: 1763




and they add that the background silence and lack of detail about what the woman was

doing was irrelevant (Opposition MOL at 40-41). The problem is that without knowing

what Wilson meant, it is impossible to know whether his statement was

contemporaneous.      For example, if he called because petitioner was yelling and

throwing things, then the statement was not contemporaneous given the background

silence, regardless of him using the word “acting.”

      In any event, even if it was contemporaneous, the call’s contents were not

corroborated. The People rely on the fact that Wilson was found stabbed in a messy

apartment as corroboration that petitioner was acting crazy, disregarding that the mess

could not fairly be attributed to her and there was no evidence establishing when it was

made. Wilson’s death, alone, was not sufficient corroboration (id. at 41-42; see Petition

at 74-77 (providing cases)). E.g., People v. Watson, 100 A.D.2d 452, 453-59, 463-69 (2d

Dep’t 1984) (deceased was beaten to death with blunt instrument in her bathroom and

defendant-landlord’s possession of bloody clothing, shoes, and pliers was insufficient

to demonstrate reliability of deceased’s statement during phone call with friend that

defendant was entering apartment to fix a bathtub leak, since friend heard no

background noise indicating someone actually entered); see also Allstate Ins. Co. v.

Stricklin, 93 A.D.3d 717, 718-19 (2d Dep’t 2012) (mere fact accident had occurred

insufficient to corroborate bystander’s report of hit-and-run driver’s license plate).

      The People’s argument that the 911 call was relevant so long as the corroboration

shows “it was more likely than not that the stabbing was unjustified” (Resp. Br. at 60),

                                            29
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 32 of 33 PageID #: 1764




misses the point. The present sense impression inquiry is not about relevance but

whether a hearsay statement is sufficiently reliable to be admitted for its truth without

the benefit of cross-examination. People v. Brown, 80 N.Y.2d 729, 736 (1993).

       Ironically, the People accuse petitioner of “speculati[ng]” that Wilson may have

been the one acting irrationally and that there may have been intervening events

between the 911 call and the attempted rape and stabbing, while themselves speculating

that “something was happening between defendant and Wilson that was serious enough

to compel Wilson to try to call in the police to remove defendant” (Opposition MOL

at 42-43; emphasis added). Of course, the People have no idea what that “something”

was, and concede the call was not about the stabbing and did not describe violence,

threats, or fear (id. at 43).    After all, refusing Wilson’s sexual advances is not

corroboration that petitioner was “acting all crazy.” If anything, the People’s theory

supports petitioner’s description of Wilson acting “crazy” if he called 911 because she

did not want to have sex with him. Essentially, the People’s position is that they are

allowed to speculate to help support their theory of the case, but the defense may not

offer plausible alternatives consistent with innocence.

       Finally, the People’s argument that any error was harmless (Opposition MOL

at 44-46), is at odds with their heavy reliance on the call at trial (450-54, 467-70, 481-

82). See Brown v. Keane, 355 F.3d 82, 92 (2d Cir. 2004). Even on appeal, they insisted

throughout their brief that the call, “by itself,” disproved justification (Resp. Br. at 29,

40, 49). Although the People now backtrack from that position, they maintain that it

                                            30
Case 1:20-cv-02196-KAM Document 7 Filed 01/13/21 Page 33 of 33 PageID #: 1765




was “strong” evidence of motive (Opposition MOL at 44; see id. at 13), and that is

petitioner’s point: the People have consistently, and unfairly, relied upon this vague

inadmissible hearsay to try to bolster a circumstantial case.11


                                        CONCLUSION

       For the reasons set forth above, and in the Petition, a writ of habeas corpus

should be issued.


                                                      Respectfully submitted,

                                                      Paul Skip Laisure (PL 5560)
                                                      Attorney for Petitioner

                                                       Jammy Quim
                                                      _________________________
                                                      By: Tammy E. Linn (TL 4059)
                                                      Appellate Advocates
                                                      111 John Street – 9th Floor
                                                      New York, New York 10038

January 13, 2021




11
    Like the People, petitioner relies on her Appellate Division brief and reply brief for further
discussion of the prosecutor’s summation remarks, including the speculative motive based upon the
unfounded assertion that petitioner had a sexual “arrangement” with Wilson, the false assertions that
she admitted intent to kill as well as an intent to cover up what had happened, and the misstatements
of the law on justification. Without specifying, the Appellate Division found at least some comments
improper.


                                                 31
